DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 22 Jul. 2022 is acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1, 4-7, and 9-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodwin et al. US 2006/0270036 (hereafter Goodwin) and further in view of Kobayashi US 5,565,015 (hereafter Kobayashi).

Regarding claim 1, Goodwin teaches a container assembly (Figs 1 and 11) comprising:
a flexible bag (32, ¶31) having an interior surface (38) bounding a chamber (40) and an opposing exterior surface (surface of bag 32 facing rigid support housing 12), the bag having a top end wall (48), a bottom end wall (50), and an encircling sidewall (42) extending therebetween, the bottom end wall being comprised of a first polymeric sheet (234, ¶56 where sparging sheet 234 would be made of the same material as sparging sheet 64) overlying a second polymeric sheet (50, ¶32), the first polymeric sheet and the second polymeric sheet each comprising a flexible, polymeric film (¶32, ¶56);
a first weld line (232, ¶84) welding the first polymeric sheet to the second polymeric sheet, the first weld line bounding a perimeter of a first sparger pathway formed between the first polymeric sheet and the second polymeric sheet (¶84); and
a plurality of perforations (¶56, “perforated polymeric sheets”) extending through a portion of the first polymeric sheet that overlies the first sparging area so that gas can pass from the first sparging area, through the plurality of perforations and into the chamber of the bag (¶54, “gas can pass through sparging sheet”).
Goodwin further teaches a first gas transfer path (184) feeding air from the bottom of the bag (¶81, Fig 11).
Goodwin does not teach:
the first sparger pathway comprising a first gas transfer path and a first sparging area that are both bounded between the first polymeric sheet and the second polymeric sheet, the first gas transfer path being constricted relative to the first sparging area and extending from a first end to an opposing second end, the first sparging area being formed at the second end of the first gas transfer path and communicating with the first gas transfer path.
Kobayashi teaches a disposable bioreactor (col 1 lines 34-44, Fig 3) comprising a flexible bag (1) made of a polymeric sheet (col 1 lines 44-52). Kobayashi further teaches a sparger (4) wherein the first sparger pathway (portion of sparger 4 without perforations 10) comprising a first gas transfer path (path through which gas flows in portion of sparger 4 without perforations 10) and a first sparging area (area comprising perforations 10) that are both bounded between the first polymeric sheet (4) and the second polymeric sheet (5), the first sparging area being formed at the second end (9) of the first gas transfer path and communicating with the first gas transfer path (col 3 lines 27-48). Kobayashi teaches where the sparger can be inserted from the side of the bag (col 1 line 62 – col 2 line 6, Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sparger of Goodwin (Fig 11) by incorporating the sparger of Kobayashi (Fig 3) in order to feed the gas from the side of the reactor bag (Kobayashi col 1 line 62 – col 2 line 6, Fig 3).
The modification would have resulted in the first sparging area (area comprising perforations 10 in Kobayashi; 234 in Goodwin) that are both bounded between the first polymeric sheet (4 in Kobayashi; 234 in Goodwin) and the second polymeric sheet (50 in Goodwin), the first gas transfer path (path through which gas flows in portion of sparger 4 without perforations 10 in Kobayashi; 184 in Goodwin) being constricted relative to the first sparging area (where the sparger of Goodwin is larger than the gas transfer path) and extending from a first end (7 in Kobayashi; 174 in Goodwin) to an opposing second end (9 in Kobayashi; 234 in Goodwin), the first sparging area being formed at the second end of the first gas transfer path and communicating with the first gas transfer path. The modification would be formed by welding a non-perforated portion of the Goodwin sheet 234 to form a similar tube as to Kobayashi 4.

Regarding claim 4, Goodwin in view of Kobayashi teaches all the limitations of claim 1. Goodwin further teaches wherein the second polymeric sheet is comprised of a multi-layer film (¶32-33).
Goodwin does not teach wherein the first polymeric sheet is comprised of a multi-layer film 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first polymeric sheet of Goodwin (230) by comprising the first polymeric sheet of the multilayer material of Goodwin (¶32-33) as a matter of obvious use of a known material based on its suitability for its intended use (MPEP §2144.07) of a flexible material to contain a fluid in a bioreactor.

Regarding claim 5, Goodwin in view of Kobayashi teaches all the limitations of claim 1. The Goodwin/Kobayashi combination further teaches wherein the first gas transfer path is elongated (4 in Fig 3 of Kobayashi; 184 in Fig 11 of Goodwin) while the first sparging area is substantially circular (236 in Fig 11 of Goodwin).

Regarding claim 6, Goodwin in view of Kobayashi teaches all the limitations of claim 1. The Goodwin/Kobayashi combination further teaches wherein no perforations extend through the portion of the first polymeric sheet that overlies the first gas transfer path (where tube 172 of Goodwin does not have perforations; where the gas transfer path in tube 4 of Kobayashi does not have perforations 10).

Regarding claim 7, Goodwin in view of Kobayashi teaches all the limitations of claim 1. Goodwin further teaches a first gas line (96 in Fig 1) coupled with the first end (end of 174 in Fig 11) of the first gas transfer path (184).

Regarding claim 9, Goodwin in view of Kobayashi teaches all the limitations of claim 1. The Goodwin/Kobayashi combination further teaches wherein the first weld line extends to a perimeter edge of the second polymeric sheet (where the tube 4 of Kobayashi extends to the perimeter edge of the container in Fig 3).

Regarding claim 10, Goodwin teaches a container assembly (Figs 1 and 11) comprising:
a rigid support (12, ¶30) housing bounding a compartment (20), the support housing having a floor (16) and a sidewall (wall between floor and top) upstanding from the floor (as show in Fig 1);
a flexible bag (32) disposed within the compartment of the support housing so as to rest on the floor (as shown in Fig 1), the flexible bag (32, ¶31) having an interior surface (38) bounding a chamber (40) and an opposing exterior surface (surface of bag 32 facing rigid support housing 12), the bag having a bottom end wall (50) comprised of a first polymeric sheet (234, ¶56 where sparging sheet 234 would be made of the same material as sparging sheet 64) overlying a second polymeric sheet (50, ¶32), the first polymeric sheet (230) has an interior surface (top surface of 230 in Fig 11) that comprises a portion of the interior surface bounding the chamber (as shown in Figs 1 and 11), the second polymeric sheet having an exterior surface (surface of 50 opposite sheet 230) that directly rests on the floor of the support housing (as shown in Fig 1), the first polymeric sheet and the second polymeric sheet each comprising a flexible, polymeric film (¶32, ¶56);
a first weld line (232, ¶84) directly welding the first polymeric sheet to the second polymeric sheet, the first weld line bounding a perimeter of a first sparger pathway formed between the first polymeric sheet and the second polymeric sheet (¶84), the first sparger pathway comprising a first gas transfer path (184 in Fig 11) and a first sparging area (236), the first gas transfer path being constricted relative to the first sparging area (as show in Fig 11) and extending from a first end (end of 174) to an opposing second end (end of 234), and the first sparging area being formed at the second end of the first gas transfer path and communicating with the first gas transfer path (as shown in Fig 11); and
a plurality of perforations (¶56, “perforated polymeric sheets”) extending through a portion of the first polymeric sheet that overlies the first sparging area so that gas can pass from the first sparging area, through the plurality of perforations and into the chamber of the bag (¶54, “gas can pass through sparging sheet”).
Goodwin further teaches a first gas transfer path (184) feeding air from the bottom of the bag (¶81, Fig 11).
Goodwin does not teach:
the first sparger pathway comprising a first gas transfer path and a first sparging area that are both bounded between the first polymeric sheet and the second polymeric sheet, the first gas transfer path being constricted relative to the first sparging area and extending from a first end to an opposing second end, the first sparging area being formed at the second end of the first gas transfer path and communicating with the first gas transfer path.
Kobayashi teaches a disposable bioreactor (col 1 lines 34-44, Fig 3) comprising a flexible bag (1) made of a polymeric sheet (col 1 lines 44-52). Kobayashi further teaches a sparger (4) wherein the first sparger pathway (portion of sparger 4 without perforations 10) comprising a first gas transfer path (path through which gas flows in portion of sparger 4 without perforations 10) and a first sparging area (area comprising perforations 10) that are both bounded between the first polymeric sheet (4) and the second polymeric sheet (5), the first sparging area being formed at the second end (9) of the first gas transfer path and communicating with the first gas transfer path (col 3 lines 27-48). Kobayashi teaches where the sparger can be inserted from the side of the bag (col 1 line 62 – col 2 line 6, Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sparger of Goodwin (Fig 11) by incorporating the sparger of Kobayashi (Fig 3) in order to feed the gas from the side of the reactor bag (Kobayashi col 1 line 62 – col 2 line 6, Fig 3).
The modification would have resulted in the first sparging area (area comprising perforations 10 in Kobayashi; 234 in Goodwin) that are both bounded between the first polymeric sheet (4 in Kobayashi; 234 in Goodwin) and the second polymeric sheet (50 in Goodwin), the first gas transfer path (path through which gas flows in portion of sparger 4 without perforations 10 in Kobayashi; 184 in Goodwin) being constricted relative to the first sparging area (where the sparger of Goodwin is larger than the gas transfer path) and extending from a first end (7 in Kobayashi; 174 in Goodwin) to an opposing second end (9 in Kobayashi; 234 in Goodwin), the first sparging area being formed at the second end of the first gas transfer path and communicating with the first gas transfer path. The modification would be formed by welding a non-perforated portion of the Goodwin sheet 234 to form a similar tube as to Kobayashi 4.

Regarding claim 11, Goodwin in view of Kobayashi teaches all the limitations of claim 10. The Goodwin/Kobayashi combination further teaches an opening formed on the sidewall of the support housing (opening to receive tube 4); and a first gas line (tube 4) passing through the opening formed on the sidewall of the support housing and being coupled with the first end of the first gas transfer path.

Regarding claim 12, Goodwin in view of Kobayashi teaches all the limitations of claim 10. Goodwin further teaches wherein the second polymeric sheet is comprised of a multi-layer film (¶32-33).
Goodwin does not teach wherein the first polymeric sheet is comprised of a multi-layer film 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first polymeric sheet of Goodwin (230) by comprising the first polymeric sheet of the multilayer material of Goodwin (¶32-33) as a matter of obvious use of a known material based on its suitability for its intended use (MPEP §2144.07) of a flexible material to contain a fluid in a bioreactor.

Regarding claim 13, Goodwin in view of Kobayashi teaches all the limitations of claim 10. The Goodwin/Kobayashi combination further teaches wherein the first gas transfer path is elongated (4 in Fig 3 of Kobayashi; 184 in Fig 11 of Goodwin) while the first sparging area is substantially circular (236 in Fig 11 of Goodwin).

Regarding claim 14, Goodwin in view of Kobayashi teaches all the limitations of claim 10. The Goodwin/Kobayashi combination further teaches wherein no perforations extend through the portion of the first polymeric sheet that overlies the first gas transfer path (where tube 172 of Goodwin does not have perforations; where the gas transfer path in tube 4 of Kobayashi does not have perforations 10).


Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodwin in view of Kobayashi as applied to claim 1 above, and further in view of Broadley et al. US 2010/0075405 (hereafter Broadley).

Regarding claim 2, Goodwin in view of Kobayashi teaches all the limitations of claim 1. Goodwin further teaches where the first polymeric sheet (230) is made of a polymeric sheet (¶56) and the second polymeric sheet (50) is made of a polymeric sheet (¶32) and wherein the sidewall and second polymeric sheet from a single continuous sheet (as shown in Fig 1, ¶31).
Goodwin does not teach wherein the sidewall and first polymeric sheet from a single continuous sheet.
Broadley teaches a disposable bioreactor (¶22, ¶26) wherein a first plastic sheet (204 in Fig 2; 154 in Fig 1B) overlaying a second plastic sheet (156 in Fig 1B; 206 in Fig 2). Broadley teaches where the sidewall (sidewall of 104 bounding chamber 105) and first polymeric sheet (104) from a single continuous sheet (as shown in Figs 1B and 2). Broadley teaches where the arrangement allows the first polymeric sheet to contain the medium while the outer while the added second polymeric sheet holds another medium (¶23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Goodwin (Figs 1 and 11) by incorporating the first polymeric sheet and sidewall forming a single continuous sheet of Broadley (Figs 1B and 2) in order to allow first polymeric sheet to contain the medium while the outer while the added second polymeric sheet holds another medium (¶23) and as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).

Regarding claim 3, Goodwin in view of Kobayashi and Broadley teaches all the limitations of claim 2. Goodwin further teaches wherein first polymeric sheet (230) has an interior surface (top surface of 230 in Fig 11) that comprises a portion of the interior surface bounding the chamber (as shown in Figs 1 and 11).


Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodwin in view of Kobayashi as applied to claim 7 above, and further in view of Novak US 2,341,115 (hereafter Novak).

Regarding claim 8, Goodwin in view of Kobayashi teaches all the limitations of claim 7. 
Goodwin does not teach wherein the first gas line is welded between the first polymeric sheet and the second polymeric sheet.
Novak teaches a disposable plastic bag (page 1 col 2 lines 9-33) wherein the first gas line (13) in Fig 3 is secured in a sheet (12) in order to deliver fluid to the system (page 1 col 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first gas line (96) of Goodwin such that the first gas line is welded between the first polymeric sheet and the second polymeric sheet of Novak (Fig 3) in order to deliver fluid to the system (page 1 col 2) and as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).


Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodwin in view of Kobayashi as applied to claim 10 above, and further in view of Novak US 2,341,115 (hereafter Novak).

Regarding claim 15, Goodwin in view of Kobayashi teaches all the limitations of claim 10. 
Goodwin does not teach wherein the first gas line is welded between the first polymeric sheet and the second polymeric sheet.
Novak teaches a disposable plastic bag (page 1 col 2 lines 9-33) wherein the first gas line (13) in Fig 3 is secured in a sheet (12) in order to deliver fluid to the system (page 1 col 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first gas line (96) of Goodwin such that the first gas line is welded between the first polymeric sheet and the second polymeric sheet of Novak (Fig 3) in order to deliver fluid to the system (page 1 col 2) and as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776